           Case 1:18-cr-00111-SPW Document 96 Filed 11/19/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION


UNITED STATES OF AMERICA,                       CR 18-111-BLG-SPW


                 Plaintiff,
                                                FINAL ORDER OF FORFEITURE
           vs.



JOSHUA STANLEY ROBERTS,and
DANIEL THOMAS HIDALGO,

                 Defendants.




      This matter comes before the Court on the United States' Motion for Final

Order of Forfeiture(Doc. 95). Having reviewed said motion,the Court FINDS:

      1.         The United States commenced this action pursuant to 18 U.S.C.

§ 924(d);

      2.         A Preliminary Order of Forfeiture was entered on March 31,2020

(Doc. 85);

      3.         All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C. § 982(b)(1) and 21

U.S.C. § 853(n)(l);

                                            1
Case 1:18-cr-00111-SPW Document 96 Filed 11/19/20 Page 2 of 2
